Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 1/27/2021.
This action is made Non-Final.

	Claims 1-5, 7, 8 and 10-14, 16-20 are pending in the case. Claims 1, 16, and 20 are independent claims. Claims 6, 9, 15, 21 and 22 have been canceled, and claims 1, 3, 5, 8, 10-14, 16, 19, 20 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 20 have been considered but are moot because the new ground of rejection necessitated by the amendment does not rely on the same combination of references applied in the prior rejection.
.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepore in view of Ain (USPAT 10002117 B1).

Claim 16:
Lepore discloses A method, implemented by one or more computing devices, for assisting a user in interacting with a document (Abstract), comprising: accessing the document stored in a document file (0019: “converting each tag, entity, and attribute of a source document to HTML output files”); generating a first data structure at runtime that identifies a collection of tag elements associated with the document based on original tag information previously stored in the document file, each tag element describing a part of the document (0019-20, 0025, 0051-52: “converting each tag, entity, and attribute of a source document to HTML output files…providing that the content frame comprised of the HTML output files combined with graphic images from the source document for the content web browser frame, and/or generating a table of contents for the local navigation frame…when the content frame is scrolled then the table of contents is also scrolled to include a portion of the table of contents related to the HTML output files and graphic images displayed in the content frame…generating the table of contents may further comprise mapping chapter, section, paragraphs, subparagraphs, figures…from the source document…the process…also auto-generates TOC…structure data preferably using a combined Java/JavaScript runtime executable”); wherein the first data structure includes a sequence of tag nodes, each particular tag node having an index value that specifies a position of the particular tag node within the sequence of tag nodes (0019-20, 0025, 0051-52), wherein at least some of the tag nodes in the first data structure are content nodes that describe respective instances of content in the document (0019-20, 0025, 0051-52: “generating the table of contents may further comprise mapping chapter, section, paragraphs, subparagraphs, figures…from the source document…the process…also auto-generates TOC…structure data preferably using a combined Java/JavaScript runtime executable”) generating a second data structure at runtime that identifies a collection of overlay elements associated with the document, each overlay element describing an annotation added to the document, (0046, 0053, 0059, 0062: “when the user wants to retrieve an annotation, he selects the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance popup window that displays all the annotations generated during the user defined session and also the content of the annotation. The user can then select the text that the note is anchored to which displays the full context against which the note is generated…the present invention provides uniquely archived features of…annotations…maintained in the SGML/XML base line. The baseline data is formatted in a hierarchical, object-oriented database, which allows for the reuse of common data…the parser allows for multi-layered HTML documents comprised of dynamically sizing framesets which combines transformed SGML and external components…referencing any add-on interactive features such as…annotations”); wherein the second data structure makes reference to one or more content nodes in the first data structure by specifying a respective index value of each of said one or more content nodes (0046, 0051, 0053, 0059, 0062: “generating annotation icon…comprise utilizing a a unique SGML tag after each “para0” and “subpara1” which the filter migrates to a hyperlinked icon…when the user wants to retrieve an annotation, he selects  the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance pop-up window that displays all the annotations generated during  
receiving a request from a document-consuming component pertaining to at least part of the document; in response to said receiving the request, (0046, 0052-53: “the user may search all text in a local or global mode”); providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure and, upon encountering a particular content node associated with a particular index value, consulting the second data structure to determine whether the second data structure includes a particular annotation associated with the particular index value, and outputting annotation information associated with the particular annotation (0046, 0053, 0059, 0062: “when the user wants to retrieve an annotation, he selects the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance popup window that displays all the annotations generated during the user defined session and also the content of the annotation. The user can then select the text that the note is anchored to which displays the full context against which the note is generated…the present invention provides uniquely archived features of…annotations…maintained in the SGML/XML base line. The baseline data is formatted in a hierarchical, object-oriented database, which allows for the reuse of common data…the parser allows for multi-layered HTML documents comprised of dynamically sizing framesets which combines transformed SGML and external components…referencing any add-on interactive features such as…annotations”).

Lepore does not seem to completely teach wherein the first data structure includes a sequence of tag nodes associated with respective index values; providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure in an order defined by the index values.
The Examiner maintains that these features were previously well-known as taught by Ain.
Ain teaches wherein the first data structure includes a sequence of tag nodes associated with respective index values; providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure in an order defined by the index values (Col 1 ln 49-67: “determining…the parent node in the structured tree that is related to the first node by traversing the structured tree from the first node for any nodes that contain properties of the annotation tag associated with the first node…the new version of the web page may be based on the structured tree”).
Lepore and Ain are analogous art because they are from the same problem-solving area, managing annotations in an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Ain before him or her, to combine the teachings of Lepore and Ain. The rationale for doing so would have been to efficiently determine, store, and replay where in an electronic document annotations have been received.
Therefore, it would have been obvious to combine Lepore and Ain to obtain the invention as specified in the instant claim(s).

Claim 18:
Lepore teaches the second data structure stores overlay elements associated with at least two kinds of annotations, including: a persisted annotation that has been saved on a prior occasion; and an active annotation corresponding to a transient annotation that has not been saved (0046).

Claim 20:
Lepore teaches A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors (0024), performing a method that comprises: accessing a document stored in a document file (0019: “converting each tag, entity, and attribute of a source document to HTML output files”); 47405287-US-NPgenerating a first data structure at runtime that identifies a collection of tag elements associated with the document, each tag element describing a part of the document (0019-20, 0025, 0051-52: “converting each tag, entity, and attribute of a source document to HTML output files…providing that the content frame comprised of the HTML output files combined with graphic images from the source document for the content web browser frame, and/or generating a table of contents for the local navigation frame…when the content frame is scrolled then the table of contents is also scrolled to include a portion of the table of contents related to the HTML output files and graphic images displayed in the content frame…generating the table of contents may further comprise mapping chapter, section, paragraphs, subparagraphs, figures…from the source document…the process…also auto-generates TOC…structure data preferably using a combined Java/JavaScript runtime executable”); wherein the first data structure includes a sequence of tag nodes associated with respective index values, each particular tag node having an index value that specifies a position of the particular tag node within the sequence of tag nodes (0019-20, 0025, 0051-52), wherein at least some, but not all, of the tag nodes in the first data structure are content nodes that describe respective instances of content in the document (0019-20, 0025, 0051-52: “generating the table of contents may further comprise mapping chapter, section, paragraphs, subparagraphs, figures…from the source document…the process…also auto-generates TOC…structure data preferably using a combined Java/JavaScript runtime executable”) generating a second data structure at runtime that identifies a collection of overlay elements associated with the document, each overlay element describing an annotation added to the document (0046, 0053, 0059, ; wherein the second data structure includes overlay nodes which make reference to associated content nodes in the first data structure by specifying index values of the associated content nodes (0046, 0051, 0053, 0059, 0062: “generating annotation icon…comprise utilizing a a unique SGML tag after each “para0” and “subpara1” which the filter migrates to a hyperlinked icon…when the user wants to retrieve an annotation, he selects  the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance pop-up window that displays all the annotations generated during the user defined session and also the content of the annotation…attribute map shows how the elements are to be mapped into HTML. For instance, body elements…may comprise paragraph tags (para0, subpara1), figures, tables, etc., etc are mapped into a Java/JavaScript produced table of contents”), providing output information regarding at least part of the document to an output device by sequencing through at least some of the tag nodes in the first data structure and, upon encountering a particular content node associated with a particular index value, consulting the second data structure to determine whether the second data structure includes a particular annotation associated with the particular index value, and outputting annotation information associated with the particular annotation, the particular annotation is being associated with at least one particular overlay node in the second data structure (0046, 0053, 0059, 0062: “when the user wants to retrieve an annotation, he selects the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance popup window that displays all the annotations generated during the user defined session and also the content of the annotation. The user can then select the text that the note is anchored to which displays the full context against which the note is generated…the present invention provides uniquely archived features of…annotations…maintained in the SGML/XML base line. The baseline data is formatted in a hierarchical, object-oriented database, which allows for the reuse of common data…the parser allows for multi-layered HTML documents comprised of dynamically sizing framesets which combines transformed SGML and external components…referencing any add-on interactive features such as…annotations”).
Lepore does not seem to completely teach wherein the first data structure includes a sequence of tag nodes associated with respective index values; providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure in an order defined by the index values.
The Examiner maintains that these features were previously well-known as taught by Ain.
Ain teaches wherein the first data structure includes a sequence of tag nodes associated with respective index values; providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure in an order defined by the index values (Col 1 ln 49-67: “determining…the parent node in the structured tree that is related to the first node by traversing the structured tree from the first node for any nodes that contain properties of the annotation tag associated with the first node…the new version of the web page may be based on the structured tree”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Ain before him or her, to combine the teachings of Lepore and Ain. The rationale for doing so would have been to efficiently determine, store, and replay where in an electronic document annotations have been received.
Therefore, it would have been obvious to combine Lepore and Ain to obtain the invention as specified in the instant claim(s).



Claims 1, 3-5, 7, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lepore in view of Bhatt (USPUB 20170060829 A1) and further in view of Ain (USPAT 10002117 B1).

Claim 1:
Lepore teaches One or more computing devices for assisting a user in interacting with a document (0024, 0034-37: a software system is discussed comprising executable code that, as is well known in the art, is processed on a computing device), the operations including: accessing the document stored in a document file (0019: “converting each tag, entity, and attribute of a source document to HTML output files”); generating a first data structure at runtime that identifies a collection of tag elements associated with the document, each tag element describing a part of the document (0019-20, 0025, 0051-52: “converting each tag, entity, and attribute of a source document to HTML output files…providing that the content frame comprised of the HTML output files combined with graphic images from the source document for the content web browser frame, and/or generating a table of contents for the local navigation frame…when the content frame is scrolled then the table of contents is also scrolled to include a portion of the table of contents related to the HTML output files and graphic images displayed in the content frame…generating the table of contents may further comprise mapping chapter, section, paragraphs, subparagraphs, figures…from the source document…the process…also auto-generates TOC…structure data preferably using a combined Java/JavaScript runtime executable”); generating a second data structure at runtime that identifies a collection of overlay elements associated with the document, each overlay element describing an annotation added to the document, (0046, 0053, 0059, 0062: “when the user wants to retrieve an annotation, he selects the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance popup window that displays all the annotations generated during the user defined session and also the content of the annotation. The user can then ; wherein the first data structure includes a sequence of tag nodes, each particular tag node having an index value that specifies a position of the particular tag node within the sequence of tag nodes (0019-20, 0025, 0051-52), wherein at least some of the tag nodes in the first data structure are content nodes that describe respective instances of content in the document (0019-20, 0025, 0051-52: “generating the table of contents may further comprise mapping chapter, section, paragraphs, subparagraphs, figures…from the source document…the process…also auto-generates TOC…structure data preferably using a combined Java/JavaScript runtime executable”) wherein the second data structure makes reference to one or more content nodes in the first data structure by specifying a respective index value of each of said one or more tag nodes (0046, 0051, 0053, 0059, 0062: “generating annotation icon…comprise utilizing a a unique SGML tag after each “para0” and “subpara1” which the filter migrates to a hyperlinked icon…when the user wants to retrieve an annotation, he selects  the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance pop-up window that displays all the annotations generated during the user defined session and also the content of the annotation…attribute map shows how the elements are to be mapped into HTML. For instance, body elements…may comprise paragraph tags (para0, subpara1), figures, tables, etc., etc are mapped into a Java/JavaScript produced table of contents”), 
providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure and, upon encountering a particular content node associated with a particular index value, consulting the second data structure to determine whether the second data structure includes a particular annotation associated with the particular index value, and outputting annotation information associated with the particular annotation (0046, 0053, 0059, 0062: “when the user wants to retrieve an annotation, he selects the “annotation” hyperlink in the local or global navigation or table of contents frame…which generates a new browser instance popup window that displays all the annotations generated during the user defined session and also the content of the annotation. The user can then select the text that the note is anchored to which displays the full context against which the note is generated…the present invention provides uniquely archived features of…annotations…maintained in the SGML/XML base line. The baseline data is formatted in a hierarchical, object-oriented database, which allows for the reuse of common data…the parser allows for multi-layered HTML documents comprised of dynamically sizing framesets which combines transformed SGML and external components…referencing any add-on interactive features such as…annotations”).

Lepore, by itself, does not seem to completely teach One or more computing devices for assisting a user in interacting with a document, comprising: hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates.
The Examiner maintains that these features were previously well-known as taught by Bhatt.
Bhatt teaches One or more computing devices for assisting a user in interacting with a document, comprising: hardware logic circuitry, the hardware logic circuitry corresponding to: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic components that perform operations using a task-specific collection of logic gates (Fig 8 and 0082-85).
Lepore and Bhatt are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Bhatt before him or her, to combine the teachings of Lepore and Bhatt. The rationale for doing so would have been to utilize a computer system that would optimize the performance of Lepore’s software system.
Therefore, it would have been obvious to combine Lepore and Bhatt to obtain the invention as specified in the instant claim(s).
Lepore in view of Bhatt does not seem to completely teach wherein the first data structure includes a sequence of tag nodes associated with respective index values; providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure in an order defined by the index values.
The Examiner maintains that these features were previously well-known as taught by Ain.
Ain teaches wherein the first data structure includes a sequence of tag nodes associated with respective index values; providing output information regarding the document to an output device by sequencing through at least some of the tag nodes in the first data structure in an order defined by the index values (Col 1 ln 49-67: “determining…the parent node in the structured tree that is related to the first node by traversing the structured tree from the first node for any nodes that contain properties of the annotation tag associated with the first node…the new version of the web page may be based on the structured tree”).
Lepore and Ain are analogous art because they are from the same problem-solving area, managing annotations in an electronic document.

Therefore, it would have been obvious to combine Lepore and Ain to obtain the invention as specified in the instant claim(s).

Claim 3:
Lepore teaches generating the first and second data structures only when it is detected that the user has invoked a particular mode, and not generating the first and second data structures when it is detected that the user has invoked another particular mode (0019-20, 0025, 0046, 0051-52).

Claim 4:
Lepore teaches generating the first data structure involves generating the first data structure based on original tag information previously associated with the document and stored in the document file (0019-20, 0025, 0051-52).

Claim 5:
Lepore teaches the first data structure has a nested organization of tag elements, wherein the particular content node is part of a particular tag element, and where the particular tag element also includes: a begin tag node that demarcates a start of the particular tag element; and an end tag node that demarcates an end of the particular tag element (Fig 1-3, 0019-20, 0025, 0051-53).


Claim 7:
each particular tag element in the first data structure that describes a portion of text in the document specifies: a begin location that identifies a starting position of the portion of text; and an end location that identifies an ending position of the portion of text (Fig 1-3, 0019-20, 0025, 0051-52).

Claim 8:
Lepore teaches wherein the second data structure stores overlay elements associated with at least two kinds of annotations, including: a persisted annotation that has been saved on a prior occasion; and an active annotation corresponding to a transient annotation that has not been saved, wherein the output information conveys information regarding both persisted annotations and active annotations (0022 0046).

Claim 10:
Lepore teaches wherein the particular annotation is associated with a particular overlay element in the second data structure, the particular overlay element also including at least one overlay node (0046, 0053, 0059, and 0062).

Claim 11:
Lepore, by itself, does not seem to completely teach wherein each said overlay node of the particular overlay element specifies: the particular index value of the particular content node in the first data structure that is associated with the particular annotation; and, as separate information from the particular index value, a location that identifies a start or end of the particular annotation.
The Examiner maintains that these features were previously well-known as taught by Bhatt.
wherein each said overlay node specifies: a particular index value of a content tag node in the first data structure that is associated with the particular annotation; and, as separate information from the particular index value, a location that identifies a start or end of the particular annotation (0046-47).
Lepore and Bhatt are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Bhatt before him or her, to combine the teachings of Lepore and Bhatt. The rationale for doing so would have been to record all the data related to the annotations to present them in the most accurate manner when retrieved.
Therefore, it would have been obvious to combine Lepore and Bhatt to obtain the invention as specified in the instant claim(s).

Claim 12:
Lepore, by itself, does not seem to completely teach wherein the particular overlay element in the second data structure includes: Microsoft Technology Licensing, LLC Page 7 of 24MS Docket No: 405287-US-NPSerial No. 16/173,551 Response to Office Action Dated 5/1/2020 a begin overlay node that demarcates a start of the particular overlay element; and an end overlay node that demarcates an end of the particular overlay element.
The Examiner maintains that these features were previously well-known as taught by Bhatt.
Bhatt teaches wherein the particular overlay element in the second data structure includes: Microsoft Technology Licensing, LLC Page 7 of 24MS Docket No: 405287-US-NPSerial No. 16/173,551 Response to Office Action Dated 5/1/2020 a begin overlay node that demarcates a start of the particular overlay element; and an end overlay node that demarcates an end of the particular overlay element (0046-47).
Lepore and Bhatt are analogous art because they are from the same problem-solving area, presenting electronic content on a device.

Therefore, it would have been obvious to combine Lepore and Bhatt to obtain the invention as specified in the instant claim(s).

Claim 13:
Lepore, by itself, does not seem to completely teach wherein the begin overlay node and the end overlay node both point to the particular content node in the first data structure.
The Examiner maintains that these features were previously well-known as taught by Bhatt.
Bhatt teaches wherein the begin overlay node and the end overlay node both point to the particular content node in the first data structure (0046-47).
Lepore and Bhatt are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Bhatt before him or her, to combine the teachings of Lepore and Bhatt. The rationale for doing so would have been to record all the data related to the annotations to present them in the most accurate manner when retrieved.
Therefore, it would have been obvious to combine Lepore and Bhatt to obtain the invention as specified in the instant claim(s).



Claim 14:
 wherein the begin overlay node and the end overlay node point to two different content nodes in the first data structure, one of which is the particular content node corresponding to a case in which a corresponding annotation bridges two or more parts of the document.
The Examiner maintains that these features were previously well-known as taught by Bhatt.
Bhatt teaches wherein the begin overlay node and the end overlay node point to two different content tag nodes in the first data structure, corresponding to a case in which a corresponding annotation bridges two or more parts of the document (0046-47).
Lepore and Bhatt are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Bhatt before him or her, to combine the teachings of Lepore and Bhatt. The rationale for doing so would have been to record all the data related to the annotations to present them in the most accurate manner when retrieved.
Therefore, it would have been obvious to combine Lepore and Bhatt to obtain the invention as specified in the instant claim(s).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lepore in view of Bhatt and Ain and further in view of Murray (USPAT 9141404 B2).

Claim 2.
Lepore in view of Bhatt teaches every feature of claim 1.
Lepore, by itself, does not seem to completely teach the document is a Portable Document Format (PDF) document.
The Examiner maintains that these features were previously well-known as taught by Murray.
Murray teaches teach the document is a Portable Document Format (PDF) document (Col 1 ln 11-16).
Lepore and Murray are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Murray before him or her, to combine the teachings of Lepore and Murray. The rationale for doing so would have been to support the displaying of electronic books of various known formats.
Therefore, it would have been obvious to combine Lepore and Murray to obtain the invention as specified in the instant claim(s).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lepore and Ain in view of Murray.

Claims 17:
Lepore in view of Ain teaches every feature of claim 16.
Lepore, by itself, does not seem to completely teach the document is a Portable Document Format (PDF) document.
The Examiner maintains that these features were previously well-known as taught by Murray.
Murray teaches teach the document is a Portable Document Format (PDF) document (Col 1 ln 11-16).
Lepore and Murray are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Murray before him or her, to combine the teachings of Lepore and Murray. The rationale for doing so would have been to support the displaying of electronic books of various known formats.
Therefore, it would have been obvious to combine Lepore and Murray to obtain the invention as specified in the instant claim(s).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lepore and Ain in view of Bhatt.

Claim 19:
Lepore in view of Ain teaches every feature of claim 16.
Lepore further teaches the particular annotation is associated with a particular overlay element of the second data structure, the particular overlay element including at least one overlay node, and wherein each overlay node of the particular overlay element specifies: the content node in the first data structure which is associated with the particular annotation (0046, 0053, 0059, 0062).
Lepore, by itself, does not seem to completely teach wherein each overlay node of the particular overlay element specifies…and, as separate information from the particular index value, a location that identifies a start or end of the particular annotation.
The Examiner maintains that these features were previously well-known as taught by Bhatt.
Bhatt teaches wherein each overlay node of the particular overlay element specifies…and, as separate information from the particular index value, a location that identifies a start or end of the particular annotation (0046-47).
Lepore and Bhatt are analogous art because they are from the same problem-solving area, presenting electronic content on a device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lepore and Bhatt before him or her, to combine the teachings of Lepore and Bhatt. The rationale for doing so would have been to record all the data related to the annotations to present them in the most accurate manner when retrieved.
Therefore, it would have been obvious to combine Lepore and Bhatt to obtain the invention as specified in the instant claim(s).
Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177